Citation Nr: 9909225	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-38 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an increased rating for residuals, including 
duodenal bulb deformity, of peptic ulcer disease, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active service from December 1941 to 
October 1942, and from August 1945 to October 1946.  

The Board notes that in a March 1994 rating action, the RO 
granted the appellant's claim of entitlement to service 
connection for residuals, including duodenal bulb deformity, 
of peptic ulcer disease.  At that time, the RO assigned a 10 
percent disabling rating, effective August 19, 1993.  In a 
correspondence from the appellant to the RO, dated in 
December 1995, the appellant raised the issue of entitlement 
to an earlier effective date for the assignment of the 10 
percent disability rating for his service-connected duodenal 
bulb deformity, residual of peptic ulcer disease.  The Board 
observes that in a letter from the RO to the appellant, dated 
in March 1996, the RO stated that it was not possible to 
authorize payment of the appellant's benefit earlier than 
August 19, 1993 because there was no evidence showing that 
the appellant's disability was disabling to a compensable 
degree from May 20, 1988, the effective date of Public Law 
100-322, up to November 3, 1993, the date the appellant's 
disability was diagnosed in a VA examination.  In June 1996, 
the appellant filed a timely Notice of Disagreement (NOD).  
In the Board's October 1997 decision, the Board noted that in 
light of the appellant's timely NOD, the RO had not yet 
issued a Statement of the Case (SOC).  Thus, as per the 
Board's request, in December 1998, the RO issued an SOC in 
regards to the issue of entitlement to an effective date 
earlier than August 19, 1993 for the grant of service 
connection for duodenal bulb deformity, residuals of peptic 
ulcer disease.  There is no indication from the information 
of record that the appellant has submitted his substantive 
appeal.  Accordingly, this issue is not before the Board for 
appellate consideration. 

The Board further observes that in March 1999, the 
appellant's representative raised the issue of entitlement to 
service connection for the residuals of a stroke, as 
secondary to the appellant's service-connected ischemic heart 
disease.  This issue has not been developed for appellate 
consideration and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.  

2.  The appellant's service-connected residuals, including 
duodenal bulb deformity, of peptic ulcer disease are 
productive of no more than moderately severe impairment.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 40 percent for 
service-connected residuals, including duodenal bulb 
deformity, of peptic ulcer disease have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7305 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant was originally granted service connection for 
residuals, including duodenal bulb deformity, of peptic ulcer 
disease in a March 1994 decision and assigned a 10 percent 
disabling rating under Diagnostic Code 7305.  At that time, 
the decision was primarily based on the appellant's service 
medical records, private medical records, and the results of 
his November 1993 VA examination.  The appellant's service 
medical records showed that he was a prisoner of war (POW) 
from April to October 1942 at Camp O'Donnell, Capas, Tarlac.  
In addition, private medical records indicated that the 
appellant had been diagnosed with peptic ulcer disease.  
Moreover, the appellant's November 1993 VA examination 
reflected that at that time, the appellant was diagnosed with 
duodenal bulb deformity which was consistent with scarring 
from previous peptic ulcer disease.  The examining physician 
noted there was no periodic vomiting and no melena, but that 
the appellant was pale with palpable conjunctiva.  According 
to the appellant, he had had epigastric pain for 
approximately 30 years with one to two days duration per 
episode.  

In February 1996, the appellant underwent a VA examination.  
At that time, he stated that he had had epigastric pain for 
several years, and that he took Tagamet to relieve his 
symptoms.  He noted that he felt more epigastric pain when he 
was hungry, and that the pain occurred two to three times a 
week.  The appellant denied any periodic vomiting, or any 
recurrent hematemesis or melena.  

The physical examination showed that the appellant's current 
weight was 110.5 pounds, and that his maximum weight over the 
past year had been 123.2 pounds.  The appellant's abdomen was 
soft with tenderness in the epigastric area.  The appellant's 
upper gastrointestinal series (UGIS) was interpreted as 
showing a slightly non-optical shape of the duodenal bulb, 
without evidence of present peptic ulcer disease.  The 
examining physician noted that the appellant's UGIS was 
unchanged from his November 1993 UGIS, which showed that 
there was a duodenal bulb deformity consistent with scarring 
from previous peptic ulcer disease, with no evidence of 
active ulceration.  Following the physical examination and a 
review of the appellant's UGIS, the examiner diagnosed the 
appellant with duodenal bulb deformity, residual of peptic 
ulcer disease.  The examiner noted that there was no evidence 
of current peptic ulcer disease.  

A private medical statement from R.N.O., M.D., dated in 
September 1996, shows that at that time, Dr. O. indicated 
that he was currently treating the appellant for peptic ulcer 
disease.  

In September 1996, a hearing was conducted at the RO.  At 
that time, the appellant testified that his service-connected 
duodenal bulb deformity, residual of peptic ulcer disease, 
had increased in severity, and as such, required a higher 
disability rating.  (T.1).  

A VA examination was conducted in October 1996.  At that 
time, the appellant gave a history of peptic ulcer disease.  
The appellant also gave a history of melena, and he indicated 
that three months ago, he had been hospitalized because of 
his melena.  He stated that while he was hospitalized, he did 
not received a blood transfusion.  According to the 
appellant, he was currently taking Tagamet and Maalox.  The 
appellant reported that his epigastric pain was not related 
to food intake, and he characterized his pain as "gnawing."  
He revealed that he had night distress and constipation, but 
that he did not have hematemesis.  According to the 
appellant, he had had a weight loss over the past year.  

The physical examination showed that the appellant's abdomen 
was flat, soft, and non-tender.  There were no palpable 
masses, and there was no organomegaly or edema.  The 
appellant had pink conjunctiva.  According to the appellant, 
his episodes would last for two to three days, and they 
occurred approximately five times a month.  The appellant's 
UGIS was interpreted as showing a slightly deformed duodenal 
bulb which was probably from an underlying duodenal bulb 
disease.  The examining physician noted that there was no 
evidence of current peptic ulcer disease.  

A private medical statement from M.R.M., M.D., dated in 
December 1997, shows that at that time, Dr. M. indicated that 
he was treating the appellant for numerous disorders, 
including peptic ulcer disease.  In March 1998, the RO 
received a private medical record from Dr. M.  The record 
reflects that in December 1997, Dr. M. treated the appellant 
for peptic ulcer disease.  

In May 1998, the appellant underwent a VA examination.  At 
that time, he gave a history of melena or hematemesis.  The 
appellant stated that at present, he suffered from 
constipation and diarrhea.  He denied any vomiting or 
circulatory disturbances after meals.  The appellant reported 
that he was taking Cimetidine, and he noted that he used 
antacids in order to relieve his symptoms.  In response to 
the question as to the frequency, duration, and severity of 
any episodes of colic, distention, nausea, and/or vomiting, 
the appellant stated that he had approximately four to six 
episodes per month.  He indicated that he had had a 10 
percent weight loss in the past twelve months.  

The physical examination showed that the appellant had pain 
in the epigastric area which was aggravated by hunger.  The 
appellant underwent a gastroscopy and the results were 
interpreted as showing the following: (1) active duodenal 
bulb ulcer, and (2) acute duodenal erosions.  Following the 
physical examination and a review of the appellant's 
gastroscopy, the examining physician  stated that the 
appellant had moderate impairment of health because of his 
acute peptic ulcer disease.  

In an October 1998 rating action, the RO increased the 
appellant's rating for his service-connected residuals, 
including duodenal bulb deformity, of peptic ulcer disease, 
from 10 percent to 40 percent disabling under Diagnostic Code 
7305.  

A private medical statement from Dr. R.N.O., dated in 
December 1998, shows that at that time, Dr. O. indicated that 
the appellant was bedridden.  Dr. O. also submitted medical 
records which showed that in May 1998, the appellant was 
hospitalized after complaining of "body weakness."  


II.  Analysis

Initially, the Board finds that the appellant's claim for an 
increased rating is well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998).  This finding is based in 
part on his assertion that his service-connected duodenal 
bulb deformity, residual of peptic ulcer disease, has 
increased in severity.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997)(citing Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992)).  When the appellant submits a well 
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. §  5107(a). 

In this regard, the Board remanded this case in October 1997.  
At that time, the Board requested that the RO obtain 
additional records, VA or private, inpatient or outpatient, 
from providers who had treated the appellant in recent years 
for his service-connected duodenal bulb deformity, residual 
of peptic ulcer disease.  Specifically, the Board requested 
that the RO obtain the June 1996 hospital records showing 
gastrointestinal treatment of the appellant, and any records 
from the appellant's physicians, including Dr. O.  In 
addition, the RO was to provide the appellant with a VA 
examination by a board-certified gastroenterologist, if 
available, to determine the extent and severity of the 
appellant's gastrointestinal disability.  The examiner was 
requested to specify the current residuals of the peptic 
ulcer disease and to provide findings with respect to the 
type of gastrointestinal symptoms the appellant was having, 
and the frequency of those symptoms.  The examiner was also 
requested to provide an opinion as to the degree of 
impairment of the appellant's health as a result of the 
service-connected gastrointestinal disability.  

A letter from the RO to the appellant, dated in November 
1997, shows that at that time, the RO requested that the 
appellant identify all physicians or facilities that had 
treated him in recent years for his gastrointestinal 
disability.  The RO further requested that the appellant 
authorize the release of his medical records from Dr. O. and 
the health care facility where he had been hospitalized for 
melena in June 1996.  In December 1997, the appellant 
submitted VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
At that time, he indicated that he had received medical 
treatment for his service-connected gastrointestinal 
disability from Dr. O. and from Dr. M.  In January 1998, the 
RO sent letters to Dr. O. and Dr. M. requesting any medical 
records pertaining to the appellant.  In March 1998, the RO 
received a medical record from Dr. M. which showed treatment 
of the appellant in December 1997 for peptic ulcer disease.  
In January 1999, the RO received a private medical statement 
from Dr. O., dated in December 1998, and medical records 
which indicated that in May 1998, the appellant was 
hospitalized after complaining of "body weakness."  In 
addition, the Board notes that in May 1998, the appellant 
underwent a VA examination.  Therefore, the Board is 
satisfied that all available relevant evidence is of record 
and that the statutory duty to assist the appellant in the 
development of evidence pertinent to this claim has been met.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the appellant's 
service connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155;  38 C.F.R. §§  4.1, 4.10 (1998).  In that 
regard, the Board is required to adjudicate claims for 
increased ratings in light of the schedular criteria provided 
by the regulations.  See Massey v. Brown, 7 Vet. App. 204, 
208 (1994).  In evaluating the severity of a disability, the 
Board must look to the entire record.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (1998).  The appellant's claims folder contains his 
service medical records and VA medical reports.  

In accordance with 38 C.F.R. §§  4.1, 4.2, 4.41, and 4.42 
(1997), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
appellant's gastrointestinal disability, the disability for 
which entitlement to an increased rating is asserted.  The 
Board has found nothing in the historical record which would 
lead it to conclude that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical history and findings pertaining to the 
disability for which entitlement to an increased rating is 
asserted on appeal.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As previously stated, the appellant's service-connected 
duodenal bulb deformity, residual of peptic ulcer disease, 
has been rated as 40 percent disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code 7305.  Under Diagnostic Code 7305, a 
40 percent evaluation is warranted for a moderately severe 
duodenal ulcer, with symptoms which are less than severe, but 
with impairment of health manifested by anemia and weight 
loss, or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  A 60 
percent disability evaluation requires pain partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7305 (1998).  

In the instant case, the appellant contends that his service-
connected duodenal bulb deformity, residual of peptic ulcer 
disease, has increased in severity.  He maintains that the 
current rating is not high enough for the amount of 
disability that his gastrointestinal disability causes him.  
According to the appellant, at present, he has epigastric 
pain, and he has approximately four to six episodes a month.  
In this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As previously stated, under Diagnostic Code 7305, a 60 
percent disability evaluation requires pain partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  The Board notes that upon a review of the record, 
the appellant has a history of epigastric pain, as shown in 
his February 1996 and May 1998 VA examinations, and that 
according to the private medical statements from Dr. O. and 
Dr. M., dated in September 1996 and December 1997 
respectively, the appellant has been receiving treatment for 
his peptic ulcer disease.  In addition, the Board further 
observes that in the appellant's October 1996 VA examination, 
the appellant indicated that he had a history of melena and 
that he had been recently hospitalized because of the melena.  

In the appellant's most recent VA examination, the appellant 
stated that at present, he suffered from constipation and 
diarrhea.  Moreover, he indicated that he had had a 10 
percent weight loss in the past twelve months, and that he 
had approximately four to six episodes per month.  The 
physical examination showed that the appellant had pain in 
the epigastric area which was aggravated by hunger.  In 
addition, the appellant underwent a gastroscopy and the 
results were interpreted as showing the following: (1) active 
duodenal bulb ulcer, and (2) acute duodenal erosions.  
However, the Board notes that at the time of the appellant's 
May 1998 VA examination, the appellant denied any vomiting.  
Furthermore, following the physical examination and a review 
of the appellant's gastroscopy, the examining physician  
stated that the appellant had moderate impairment of health 
because of his acute peptic ulcer disease.

In light of the above, the Board concludes that the objective 
medical evidence, when viewed in conjunction with the 
appellant's complaints, does not support a finding that his 
service-connected duodenal bulb deformity, residual of peptic 
ulcer disease, is productive of severe disability.  38 C.F.R. 
§§ 4.7, 4.114a, Diagnostic Code 7305 (1998).  As stated 
above, the examiner from the appellant's most recent VA 
examination, in May 1998, stated that the appellant had 
moderate impairment of health because of his acute peptic 
ulcer disease.  Accordingly, the evidence does not reflect 
that the degree of impairment resulting from the service-
connected duodenal bulb deformity, residual of peptic ulcer 
disease, more nearly approximates the criteria for the next 
higher rating, but rather is appropriately evaluated as 
moderately severe, and is adequately compensated by the 
current 40 percent disability evaluation.  

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the appellant's 
claim for an increased rating for duodenal bulb deformity, 
residual of peptic ulcer disease.  


ORDER

Entitlement to an increased rating for the residuals, 
including duodenal bulb deformity, of peptic ulcer disease is 
denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


